 In the Matter of THE CLYMORE COMPANY, INC.andOIL WORKERS IN-TERNATIONAL UNION, CIOCase No. 16-R-985. I}ecided September 13, 1944-Messrs. Vinson, Elkins, Weems, and Francis,byMr. Leroy Jeffers,of Houston, Tex., for the Company.Mr. W. J. Trombley,of Beaumont, Tex., for the Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Oil Workers InternationalUnion, CIO, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof The Clymore Company, Inc., Pettus,'Texas, herein called the Com-pany, the National Labor Relations Board provided fog: an appro-priate hearing upon due notice before John A. Weiss, Trial Examiner.Said hearing was held at Beeville, Texas, on July 28, 1944. TheCompany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Clymore Company,Inc.,- aTexas corporation with its mainoffices at San Antonio, Texas, owns two oil refineries in the State ofTexas, located within 45 miles of each other, at which it is engagedin the sale and distribution of kerosene, gasoline, gas oil, and fuel oil.One refinery, whose employees are sought to be represented by the58 N. L.R. B., No 46.227 228DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion, is located at Pettus, Texas, and the other at Refugio, Texas.A third refinery situated at Refugio, Texas, is owned by the RefugioRefinery Company, also a Texas corporation, hereinafter referred toas Refugio.The record reveals that Garland Clymore is the presi-dent of the Company and also president of Refugio, and owns thecontrolling interest in' the corporate stock of each.The Company'sboard of directors is identical with that of Refugio.R. S. Wyrickis vice president and manager of the Company, and also vice presi-dent and manager of Refugio. The superintendents of the Com-pany's refineries and Refugio's refinery are under the supervision ofWyrick, who directs operations at all three refineries.The pay rollsof the Company's refineries and Refugio's refinery are sent to Wyrickfor approval, and he, in turn, forwards them to the Company's mainoffice at San Antonio, Texas, where checks are prepared and drawnand transmitted to Wyrick for distribution to the superintendents ofall three refineries.Clyinore testified that the Company and Refugiohave a unified pay-roll system and single bank account.All purchasesof supplies, equipment, crude oil, and natural gas for operations at allthree refineries are made by either Clymore or Wyrick.There is fre-quent interchange of equipment and supplies between the Company'sPettus refinery and Refugio's refinery.Potential purchasers of theproducts of either the Company's Pettus refinery or Refugio's re-finery are directed to Wyrick or his subordinate for the purpose ofnegotiating for the sale of such products.Testimony shows thateitherClymore or Wyrick handles labor problems for both, theCompany and Refugio.The Company- and Refugio purchase all their needed crude oil andnatural gas in the State of Texas, and it is transported to their respec-tive refineries through intrastate pipelines and by tank transports.During the year ending July 1, 1944, the Company purchased equip-ment and lead valued at $110,000, of which 10 percent was shippedfrom points outside the State of Texas.During the same period theCompany processed at its Pettus refinery 365,000 barrels of oil valuedat approximately, $600,000, of which 2 percent, in a single transaction,was sold to the United States Navy and shipped to points outside theState of Texas.Also during the same period, Refugio processed90,000 barrels of oil valued at approximately $208,000, of which 70percent was sold to the Pontiac Refining Company,' it corporationlocated in the State of Texas, which, in turn, after reprocessing andcommingling the oil with its own products, sold it to the United StatesGovernment.In view of the relationship between the Company and Refugio, theintegration of their operations, and upon all the facts above set forth,'The Pontiac Refining Company is a Texas corporation unrelated to the corporationsinvolved in the instant proceeding.- THE CLYMORE COMPANY, INC.229contrary to the Company's contention, we find that its activities, and,more particularly, its Pettus refinery's activities, affect commercewithin the meaning of the National Labor Relations Act.2II.THE ORGANIZATION INVOLVEDOilWorkers International Union, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.TLIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union- represents asubstantial number of employees in the unit hereinafter foundappropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT -We find, in accordance with the agreement of the parties, that allemployees of the Company at its refinery at Pettus, Texas, excludingthe refinery superintendent, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election2 SeeConsolidated Edison Co.of N.Y., Inc, V. N.L. R. B.,305 U. S. 197;N. L. R. B.V.Jones it Laughlin Steel Corporation,301 U.S 1; and N.L. R.B. v. RichtWs Bakery,140 F.(2d) 870(C. C. A 5),certdenied,322 U S. 754-S The Field Examiner reported that the Union submitted 11 designation cards, all ofwhich bore apparently genuineof iginalsignatures;that the names of all persons appear-ing on the cards were listed onthe Company's pay roll of June 15, 1944,which containedthe names of 17 employeesin theappropriate unit ; and that the cards were dated June1944.The Trial Examiner stated on the record that the Union,at the hearing,submitted5 additional authorization cards dated July 1944, and signed by employees whose namesappear on the pay roll above mentioned. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby.DIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Clymore Com-pany, Inc., Pettus, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said-Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Oil Workers Inter-national Union, affiliated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining.